      Case 1:18-cv-05915-ARR-RLM Document 13 Filed 04/25/19 Page 1 of 1 PageID #: 52




                     Phone: (718) 971-9474| Fax: (718) 865-0943| Email: Jshalom@JonathanShalomLaw.com
                               Office: 124-04 Metropolitan Avenue Kew Gardens, New York 11415



                                                                                     April 25, 2019
       VIA ECF
       Honorable Judge Mann
       United States District Judge
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, New York 11201




                       Re: Nixon v. Vivienne Hu, LLC; No; 1:18-cv-05915-ARR-RLM



Dear Honorable Judge Mann,

        The undersigned writes this letter motion as a follow-up and supplement to the Plaintiff’s Order to Show
Cause motion filed today. Defense counsel has initiated settlement discussions with Plaintiff’s counsel shortly
after Plaintiff’s Order to Show Cause motion was filed earlier today. The parties are pleased to report to Your
Honor that they have reached a settlement in principle. Counsel for the parties now intend to turn their attention
to preparing a written agreement to memorialize their settlement and a Stipulation of Dismissal for submission to
the Court.

        Due to the parties’ agreement in principle to settlement, Plaintiff respectfully requests to stay all
proceedings in this matter. The parties also request the additional time of 120 days that suits both parties so that
the parties have time to execute the settlement agreement and full payment to be made to Plaintiff within 90 days
prior to Plaintiff filing a Stipulation of Dismissal.

       We thank the Court for its consideration of this request.


                                              Thank you.

                                                                     Respectfully submitted,

                                                                     /s/ Jonathan Shalom
                                                                     Jonathan Shalom, Esq.
